|N THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS

FAYETTEV|LLE D|V|S|ON
R|CHARD PATR|CK HORTCN PLA|NT|FF
V. CASE NO. 5:17-CV-05146
TRANSPORT DEPUTY SlMER;
L|EUTENANT R. HOLT; SERGEANT
WH|TNE|GH GUENTHER; DEPUTY
K. COGD|LL; and DEPUTY Z. JOHNSTON,
Transport Supervisor DEFENDANTS

MEMORANDUM OPlN|ON AND ORDER

This is a civil rights case filed by the P|aintiff, Richard Patrick Horton (“Horton”),
under the provisions of 42 U.S.C. § 1983. Plaintiff proceeds pro se and in forma
_ pauperis He is currently incarcerated in the De|ta Regiona| Unit of the Arkansas
Department of Correction (“ADC").

This case centers on events beginning on February 7, 2017l and concluding on_
February 14, 2017. During this period, Plaintiff was transported by Deputy Simer from
the Pulaski County Detention Center (“PCDC”) to the Benton County Detention Center
(“BCDC”). He was returned to the PCDC on February 14, 2017. Plaintiff has named
as Defendants Deputy Simer, the transport ofi"icer; Lieutenant R. Ho|t; Sergeant

Whitneigh Guenther; Deputy K. Cogdi||; and Deputy Z. Johnston, the transport supervisor.

Plaintiff maintains the actions of the Defendants were unconstitutiona|.1

 

1 This case was dismissed at the screening stage. However, the Court of Appea|s for
the Eighth Circuit reversed and remanded the case, without explanation, and ordered it
served. Hon‘on v. Simer, No. 17-3084, 2018 WL 1578103 (Feb. 8, 2018).

l

The case is before the Court on the Defendants' Motion for Summary Judgment
(Doc. 46). Plaintiff nled his Response in Opposition (Doc. 54). The Motion is now ready
for decision.

l. BACKGROUND

On January 12, 2017, Horton was being held in |V|ayes County, Ok|ahoma, on two
failure to appear (“FTA”) warrants issued by the Benton County Circuit Court Division (two
separate felony counts), an FTA warrant issued by the Rogers District Court
(misdemeanor count), and an FTA warrant issued by the Lowe|l City Court (misdemeanor
count)l (Doc. 54 at 7-10). Horton was transported to the BCDC. ld.

On January 16, 2017, Horton was given a citation on the FTA charge from the
Rogers District Court, was bonded out on the FTA charge from the Lowe|| City Court, and
was bonded out on the two FTA charges from the Benton County Circuit Court and on
charges of possession of drug paraphernalia and furnishing prohibited articles. ld. at
14-18). Horton was given court dates of February 9, 2017, and February 21, 2017, by
the Benton County Circuit Court; a court date of February 14, 2017, by the Rogers District
Court; and a court date of March 13, 2017, by the Lowe|l City Court, (Doc. 47-6 at 21;
Doc. 54 at 7-18).

Less than twenty-four hours after he bonded out, Horton was arrested by the
Rogers Police Department on FTA charges out of Pulaski County. (Doc. 47-6 at 21-22).
He was held at the BCDC until January 18, 2017, when a Pulaski County transport officer
took Horton into custody. Id.

On January 24, 2017, Benton County Circuit Judge Robin Green entered a

transport order in the state criminal cases against Horton, State v. Honfon, CR 2016-1756-

1 and CR 2016-1551-1. (Doc. 47-2 at 1); see also Doc. 54 at 19. |n those cases,
Horton was charged with five counts of possession of a controlled substance, two counts
of possession of drug paraphernalia, and one count of tampering with physical evidence
ld. ‘The order directed the Benton County Sheriff to transport Horton from Pulaski
County so that he could appear in court in Benton County on February 9, 2017, on van
FTA charge and for arraignment. ld. The Benton County Sheriff was directed to return
Horton to Pulaski County at the conclusion of the hearing. ld. The transport order was
filed on February 1, 2017. ld.

On February 7, 2017, Deputy Simer picked Horton up at the PCDC. (Doc. 47-2
at 3). Horton was in the process of bonding out of the PCDC. with his bondsman actually
in the lobby of the PCDC. when Defendant Simer arrived to transport him back to the
BCDC. (Doc. 47-6 at 23). According to Horton, the only thing left to be done before
bonding out and leaving the facility was for him to dress in his civilian clothing and be
brought to the lobby. ld. The bondsman had already paid the bond. ld. at 24.
Horton claims he was told that he was being sent back to Benton County for court. ld.
Horton protested, asserting: “Benton County doesn’t have no jurisdiction over me
because | posted bond on all the charges that Benton County had on me. So l was
_ technically on bond from Benton County." ld. Horton believed his Benton County court
date was February 9th. ld. at 25. His bond had not been surrendered ld. Horton
asserts that both Defendant Simer and the Pulaski County transport deputy2 told him that

he could not bond out and had to be transported to the BCDC.

 

2 The case against the John Doe Pulaski County transport deputy was severed and
transferred to the Eastern District of Arkansas. That case was dismissed at the

3

Horton was then transported to the BCDC and booked by Sergeant Guenther.
(Doc. 47-2 at 4). On that same date, February 7, a BCDC officer served Horton with an
arrest warrant issued on November 8, 2016 by Benton County District Judge Paul
Bridges, on charges of contempt, driving on a suspended license, having a defective tail
|ight, and failure to appear.3 _Id. at 2. He was assigned a court date of March 14, 2017
for those charges. Id.; (Doc. 47-6 at 63-64).

After he was booked at the BCDC on February 7, Horton claims that he
immediately confronted Sergeant Cogdi|| and asked him what jurisdiction or authority
there was to return him to Benton County. (Doc. 47-6 at 25). According to Horton,
Sergeant Cogdi|l responded that they could pick Horton up from anywhere and that
because he had a problem showing up to court, they were going to make sure he showed
up. ld. at 25, 39. Horton protested that he had not failed to appear on any current
Benton County charges and there were no warrants out on- him. ld. at 25. Horton
believes the transport order directing that he be moved to the BCDC was invalid as it had
been issued only eight days after he posted bond, his bond had not been surrendered or
revoked, his court date was not until February 9th, and no FTA warrant had been issued.

ld. at 25-26. Horton concedes that Deputy Simer was following the court order when he

 

screening stage on July 6 2018. Horton v. Doe, No. 4:180v-00168 (E. D. Ark. July 6
2018).

3 According to Horton, this was the second time this warrant had been served on him.
(Doc. 47-6 at 59). Horton maintains that he was arrested in Nlissouri on November of
2016 on this warrant and transported to the BCDC. ld. at 60- 61. He further claims that
he was given a citation on those charges and was assigned a court date o_f December 8,
2016, which he missed. ld. at 62- 63.

transported Horton to Benton County. ld. at 27. However, Horton believes there
should have been other documentation to support the transport order, such as a warrant
number, ld. at 29-30.

According to Horton, even if Defendants were acting under what they believed was
a legitimate order,4 they are “Iiable for my deprivation and my liberty." (Doc. 47-6 at 30).
Horton bases this belief on that fact that he told Deputy Simer he was free on bond from
the Benton County charges. ld. Horton asserts he told Deputy Simer to verify that
information. ld. lf Deputy Simer had checked, Horton believes he would have
discovered that the order was based on "fictitious information.” ld. at 31. Horton also
notes that Deputy Simer did not place a reference number, warrant number, or list of
outstanding charges on the papeiwork he completed upon Horton’s arrival at the BCDC
on February 7. ld. at 33.

On February 9, 2017, at or after Horton’s court appearance, Judge Green entered
an order directing Horton to be fingerprinted by the Rogers Police Department within forty-
eight hours for an arrest that occurred on September 23, 2016. (Doc. 47-2 at 12).
Horton was given a court date of February 21, 2017. (Doc. 47-6 at 41). When Horton
returned from court on February 9, 2017, he asked Sergeant Guenther if he was going to
be transported back to Pulaski County.4 Horton indicates that Sergeant Guenther
advised him that he was being held on an Arkansas Department of Correction (“ADC”)

hold. ld. Horton maintains he told both Sergeant Guenther and Deputy Cogdi|| that this

 

4 The record contains no information on whether Horton raised the issue of the validity of
the transport order when he was before Judge Green or asked that an order be entered
directing that he immediately be transported back to Pulaski County.

5

was not possible because he was not on probation or parole and had not been in the ADC
since 1992.

On February 9, .2017, Horton sent a request to the transport division stating he
needed to be “transported back to Pulaski Co. in order to be released.” (Doc. 47-3 at 1).
The following day, Deputy Johnston replied: “l will get you there ASAP.” ld.

On February 10, 2017, Plaintiff submitted a grievance in which he stated he was
being “il|egally detained and prevented from posting bond since 2/7/17.” (Doc. 47-3 at
1). Lieutenant Holt replied that he was transported to Benton County for court and asked
how he was being illegally detained. ld. Lieutenant Holt further stated that “[ijnmates
will be transported back when feasiblel as the schedule must allow.” ld. Horton then
submitted the following:

l have been bonded on all of the charges that [B]enton [C]o. has on me. l

did not fail to appear on these charges ari_d Was in the process of bonding

out of Pulaski Co. when Benton Co. picked me up, thereby preventing me

from bonding out 2 days before my court date. Now l am being told that l

have to be here till the 21st on different charges, thereby prolonging my

incarceration by continuing to prevent me from bonding out of Pulaski Co.

ld. Lieutenant Holt replied on February 13, 2017l that “[t]here was an active pickup order
from the Prosecuting attorney. You are not being held unlawfully.” ld.

Horton believes Lieutenant Holt violated his rights by not investigating his
continued detention after he told her his “rights had been violated because there Was no
jurisdiction for them or authority for them to come to Pulaski County to pick me up.” (Doc.
47-6 at 52). Horton maintains that Lieutenant Holt “along with the rest of them,
disregarded my rights as a free citizento keep me incarcerated in jail, and they all acted

iri concert.” ld. at 53. He also asserts that Lieutenant Ho|t’s response was not made

within twenty-four hours, as required by jail policy.' ld.

Plaintiff submitted another request to the transport division on February 10, 2017,
asking for an immediate transfer back to Pulaski County. (Doc. 47-3 at 1). Deputy
Johnson replied that Horton would be taken back as soon as possible but that it would
not be that weekend. ld.

Later that day, Horton submitted a request stating that he had been told he was
being detained based on'an ADC hold, but that he had not been incarcerated in the ADC
since 1992. (Doc. 47-3 at 1). Horton claimed that an error had been made and that he
needed to return to Pulaski County to be released on bond. ld. Deputy Johnston
replied that the ADC hold.Was in error and had been corrected. ld. According to
Horton, this meant Deputy Johnston admitted to knowing that he was being held
unlawfully. (Doc. 54 at 5). Horton contends that since the release report dated
February 14, 2017 indicates he was released to the ADC and not Pulaski County, it
establishes that the ADC hold was never removed or corrected. ld. at 5-6.

On February 13, 2017, Horton again sent a request to the transport division, asking
to be returned to Pulaski County. (Doc. 47-3 at 2). He stated he had bonded out on all
Benton County charges. ld. He therefore believed Benton County had “no jurisdiction
to hold [him]. For that matter [the Benton County Sheriff’s Office] never had jurisdiction
to begin with.” ld. Deputy Skourup responded: “we will return you soon.” ld.

Horton was transported back to Pulaski County on February 14, 2017. (Doc. 47-
2 at 15; Doc. 47-6 at 49). He was released on bond approximately two hours later. ld.

lt is the policy of the BCDC to maintain an Origination Case Agency file on each
inmate, which “contains records documenting the BCDC’s continued authority to hold an

inmate, including court orders, judgments, commitment orders, and other documents.”

(Doc. 47-5 at 3). When a detainee is booked into the BCDC, the arresting ortransporting
officer/deputy must provide a warrant, commitment order, or the equivalent, "which
provides documented authority to commit or detain the inmate.” ld. at 5. The policy
further states that “[i]n the case where an intake deputy suspects or hears an outcry in
which constitutional rights have been violated, the arresting or transporting officer/deputy
is instructed to notify their supervisor to investigate or resolve the complaint.” ld. at 6.

The policy regarding release and transfer of inmates provides, among other things,
that “[i]nmates are entitled to timely release when they have made bond.” (Doc. 47-5 at
9). inmates being released to other jurisdictions are turned over to the custody of the
transporting or receiving officers/deputies ld. A separate policy exists regarding the
release of inmates to transport officers. ld.

Horton entered a guilty plea to the Pulaski County charges. (Doc. 47-6 at 11).
On November 28, 2017, a sentencing order was entered by the Pulaski County Circuit
Court, sentencing Horton to a period of incarceration in the ADC. (Doc. 47-2 at 25-30).
Horton was given credit for 343 days in jaii. ld. at 29. The jail time credit started on
October 24 or 26 of 2016 and included credit for the time served lin the BCDC from
February 7 to February 14, 2017. (Doc. 47-6 at 12 & 66).

ii. LEGAL STANDARD

Summary judgment is appropriate if, after viewing the facts and ali reasonable
inferences in the light most favorable to the nonmoving party, Matsushita Elec. Indus. Co.
v. Zenith Radio Corp., 475 U.S. 574, 587 (1986), the record “shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of iaw." Fed. R. Civ. P. 56(a). “Once a party moving for summary judgment has made

a suchient showing, the burden rests with the non-moving party to set forth specific factsl
by affidavit or other evidence, showing that a genuine issue of material fact exists.” Nat’l
Bank of Commerce v. Dow Chem. Co., 165 F.3d 602, 607 (8th Cir. 1999).

The non-moving party “must do more than simply show that there is some
metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. “They must
show there is sufficient evidence to support a jury verdict in their favor.” Nat’l Bank, 165
F.3d at 607 (citing Anderson v. Liben‘y Lobby, Inc., 477 U.S. 242, 249 (1986)).~ “A case
founded on speculation or suspicion is insufficient to survive a motion for summary
judgment.” ld. (citing Meteg v. Baehler, 762 F.2d 621, 625 (8th Cir. 1985)). “VVhen
opposing parties tell two different stories, one of which is blatantly contradicted by the
record, so that no reasonable jury could believe it, a court should not adopt that version
of the facts for purposes of ruling on a motion for summary judgment.” Scott v. Harris,
550 U.S. 372, 380 (2007).

|ll. DiSCUSS|ON

Defendants contend they are entitled to summary judgment for the following
reasons: Horton’s claims are barred by the principles set forth in Heck v. Humphrey,
Plaintiff was transported pursuant to a valid court order; Horton is not entitled to a
grievance procedure or response; Defendants are entitled to qualified immunity; Horton
suffered no damage; and there is no basis for ochiai capacity liability.

A. Heck v. Humphrey

in Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme Court held that a claim

for damages for "aiiegediy unconstitutional conviction or imprisonment, or for other harm

caused by actions whose unlawfulness would render a conviction or sentence invalid" is

not cognizable until "the conviction or sentence has been reversed on direct appea|,
expunged by executive order, declared invalid by a state tribunal authorized to make such
a determination, or called into question by a federal court's issuance of a writ of habeas
corpus." Heck, 512 U.S. 486-87. However, “some section 1983 actions, ‘even if
successfu|, will not demonstrate the invalidity of any outstanding criminal judgment’
against a plaintiff and should be allowed to proceed." Moore v. Sims, 200 F.3d 1170,
1171 (8th Cir 2000) (quoting Heck, 512 U.S. at 487 n.7).

Herel Horton is challenging only the constitutionality of the transport order and his
detention from February 7, 2017, until February 14, 2017. His claims do not call into
question any underlying conviction or sentence. Heck does not bar his claims from
proceeding.

B. The Transport Order

The order in. question was issued by the Circuit Judge handling Horton’s state
criminal cases. lt contained the correct pending criminal case numbers. it ordered
Horton to be picked up at his current place of incarcerationl Pulaski County. And, finallyl
the order was signed; filed of record; and certified5 (Doc. 47-2 at 1). There was
nothing about the order that would have caused anyone to question about its validity.

“An arrest executed pursuant to a facially valid warrant generally does not give rise
to a cause of action under 42 U.S.C. § 1983 against the arresting ofhcer.” Fair v.

Fulbright, _844 F.2d 567, 569 (8th Cir. 1988) (citing Baker v. McCo/Ian, 443 U.S. 137

 

5 Judge Green is absolutely immune from suit. Stump v. Sparkman, 435 U.S. 349, 355-

57 (1978) (judge absolutely immune forjudicia| acts unless taken in clear absence of all
jurisdiction).

10

(1979)). By the same reasoning, transporting a person from one detention facility to
another pursuant to a valid court order does not give rise to a § 1983 claim.

Because of the facially valid pick-up order, Deputy Simer may not be held liable
for a violation of § 1983 even if the order was based on false information, as Horton
v maintains. Horton does not contend that Deputy Simer supplied the court With false
information, knew that the order was issued based on false information, transported him
in a harmful manner, or acted with knowledge that the validity of the warrant was subject
to question. Rather, Horton objects to the execution of the order at all and, in particular,
to the timing of its execution-which occurred just as he was being released on bond.

Even if such a cause of action under § 1983 exists, courts have extended a judge’s
absolute immunity from suit to officers who act at the direction of the court. in Duba v.
Mclntyre, 501 F.2d 590, 592 (8th Cir. 1974), the Eighth Circuit held that a “quasi-judicia|
form of immunity is extended to police and other court officers for purely ministerial acts
where they do'nothing other than perform orders issuing from a court.” See also Penn
v. United States, 335 F.3d 786, 790 (8th Cir. 2003) (sheriff and captain executing a facially
valid tribal court order were “entitled to absolute quasi-judicial immunity for ali acts
prescribed by the order”’). `

Aiternatively, Deputy Simer would be entitled to qualified immunity.
“[G]overnment»officials performing discretionary functions generally are shielded from
liability for civil damages insofar as their conduct does not violate clearly established
statutory or constitutional rights of Which a reasonable person would have known."
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “The qualified immunity standard ‘gives

ample room for mistaken judgments' by protecting ‘aii but the plainly incompetent or those l

11

who knowingly violate the law.”’ Hunter v. Bryant, 502 U.S. 224, 229 (1991) (quoting
Malley v. Bn'ggs, 475 U.S. 335, 341-43 (1986)). “Qua|ified immunity is appropriate only if
‘no reasonable factfinder’ could determine that (1) the facts viewed in the light most
favorable to the plaintiff show that the officer's conduct violated a constitutional right, and
(2) the constitutional right was ‘clearly established at the time of the deprivation so that a
reasonable ocher would understand his conduct was unlawfu|.’" S.L. ex rel. Lendennan
v. St. Louis Metro. Police Dep’t Bd. of Police Comm’rs, 725 F.3d 843, 850 (8th Cir. 2013).

Even if a court order is invalid for reasons not apparent from the face of the order,
officers are generally held to be entitled to qualified immunity so long as no facts are
alleged from which it could be inferred that a reasonable police officer would have known
that the actions he took were iilegal. See, e.g., Stigall v. Madden, 26 F.3d 867, 869 (8th
Cir. 1994) (existence of the warrant shields the deputy “from liability for executing it,
unless a reasonably well-trained officer would have known that the arrest was illegal
despite the magistrate’s authorization”); Tymiak v. Omodt, 676 F.2d 306, 308 (8th Cir.
1982) (sheriff who acted in good faith on a facially valid court order is entitled to q'uaiified
immunity); Parsons v. MoCann, 138 F. Supp. 3d 1086, 1107 (D. Neb. 2015) (police
officers who arrested the plaintiff “would be entitled to qualified immunity because
Plaintiffs do not allege any facts from which an inference can be drawn that reasonable
police officers in the City of Omaha police ochers’ position would have know that
[piaintiff’s] arrest was illegal despite the existence of the bench warrant.” (citations
omitted)).

Here, Horton contends the transport order was invalid because he had bonded out

on ali charges in th'e two criminal cases that were the subject of the orderl and he was in

12

the process of being released on bond in Pulaski County. The fact remains, however,
that Horton was still in the custody of Pulaski County and had not been processed out on
bond when Deputy Simer arrived to pick him up. Horton also suggests, based on later
references by BCDC of&ciais, that the transport order was issued based on a false belief
that Horton was in ADC custody. However, even assuming that Horton’s allegations are
true, they do not suggest that the order was facially invalid or that a reasonable officer in
Deputy Simer’s position would have known that it was illegal to transport Horton pursuant
to the order. Deputy Simer is therefore entitled to qualified immunity.
C. The Seven-Day Detention

Appiying the case law discussed above, it would appear that no wrongful detention
claim can be asserted against the Defendants based on them incarcerating Horton from
Tuesday, February 7, 2017, until his court appearance on Thursday, February 9, 2017.
He was held during this time pursuant to a facially valid order. On February 9, 2017l
another order was entered for Horton to be fingerprinted within forty-eight hours, There
is nothing in the record indicating when Horton was fingerprinted by the City of Rogers.
Giving Horton the benefit of ali reasonable inferences, the Court will assume he was
fingerprinted on February 9, 2017, prior to being taken back to the BCDC. Horton
remained at the BCDC an additional four days (February 10-13) and was transported
back to Pulaski County in the early morning hours of the fifth day, Tuesday, February 14,
2017.

First, Horton contends that once he called into question the validity of the order,
Defendants had a duty to investigate his claims that it had been wrongfully issued. Any

claim based on the theory that Defendants had a duty to investigate the validity of the

13

transport order is foreclosed by the above ruiing. The order was facially valid, and the
Defendants were entitled to rely on it.°`

_Second, Horton maintains he was not promptly transported back to Pulaski
‘County, and this violated his rights. Most cases concerning a claim of wrongful or
prolonged detention deal with arrests based on misidentifications; an inmate not being
brought before the court in a timely manner; an inmate being held after a release order
has been issued; or an inmate being heid, despite his protests, based on an incorrect
calculation of the inmate’s sentence or good-time credits.

in Baker v. McCoIlan, 443 U.S. 137, 144-45 (1979), the Supreme Court ruled that

a detention of three days in a case of mistaken identiHcation did not constitute a

deprivation of liberty where the sheriff acted pursuant to a warrant conforming to

constitutional standards. The court assumed for the sake of argument that, “depending

on what procedures the State affords defendants following arrest and prior to actual triai,

mere detention pursuant to a valid warrant but in the face of repeated protests of

innocence will after the lapse of a certain amount of time deprive the accused of ‘liberty

. . . without due process of iaw.”" ld. at 145. However, the Court concluded that the

sheriff in executing a warrant was not required by the Constitution “to investigate

independently every claim of innocence . . . . Nor is the official charged with maintaining

 

6 Moreover, the Court does not believe that Horton intended to bring a claim based on
alleged inadequacies in the grievance procedure at the BCDC. Rather, Horton contends
his grievances gave rise to the Defendants’ duty to investigate his claims. in any event,
any constitutional claim based on perceived inadequacies in the grievance procedure fails
as a matter of law. “|nmates do not have a constitutionally protected right to a grievance
procedure. Because a state grievance procedure does not confer any substantive right
upon prison inmates, a prison officiai’s failure to comply with the grievance procedure is
not actionable under § 1983§” Lombolt v. Holder, 287 F.3d 683, 684 (8th Cir. 2002).

14

custody of the accused named in the warrant required by the Constitution to perform an
error-free investigation of such claim.” ld. at 145-46.

|n keeping with Baker, the Eighth Circuit has held that “[a]n unreasonable or
negligent refusal to investigate claims of innocence or mistaken identity of an individual
detained pursuant to a facially-valid warrant for a few days does not amount to a
constitutional violation.” Kennel/ v. Gates, 215 F.3d 825, 828 (8th Cir. 2000). At a
minimum, the Eighth Circuit held that a plaintiff must demonstrate deliberate indifference
on the part of a defendant to support a claim of wrongful detention under Section 1983.
_Deliberate indifference requires a showing of conduct that is “so knowingly hostile or
indifferent to a clearly established constitutional right that it evidences a level of ‘criminai
recklessness.’” Lund v. Hennepin Cnty., 427 F.3d 1123, 1127 (8th Cir. 2005).

However, in cases where there is an extended detention prior to an initial court
appearance, or when out-processing procedures delay the release of the individuai, or
when an individual is held after a court orders his reiease, the court analyzes the claim
under the conscience-shocking standard of the Due Process Clause of the Fourteenth
Amendment. See, e.g., id. at 1126 (substantive due process rights not violated by a 12-
hour delay in releasing detainee after a judge ruled he was not required to post bai|);
Hayes v. Faulkner Cnly., Ark., 388 F.3d 669, 674 (8th Cir. 2004) (38-day pre-appearance
detention violated due process); Davis v. Hail, 375 F.3d 703, 718 (8th Cir. 2004)`
(proionged detention presented a constitutionally protected liberty interest which was

clearly established in 2004).

15

in Davis v. Hall,4 Davis was incarcerated for fifty-seven days after a judge orally,
and in the sentencing orderl directed his immediate reiease. The Eighth Circuit stated
that:

Davis's § 1983 complaint implicates a constitutionally protected interest

under the Fourteenth Amendment’s guarantee of due process of law, but

prolonged detention does not rise to the level of a Fourteenth Amendment
violation unless the defendants acted With the requisite state of mind. The
protections of the Due Process Clause are triggered when the ochial’s
conduct was conscience-shocking and when the official violated one or

more fundamental rights that are deeply rooted in this Nation’s history and

tradition, and implicit in the concept of ordered liberty, such that neither

liberty nor justice would exist if they were sacrificed. The Supreme Court

has taken a context-specific approach to determining whether intermediate

culpable states of mind, such as recklessness, support a section 1983 claim

by shocking the conscience and, thus, violating due process.

ld. at 718 (internal punctuation marks and citations omitted).

Thus, “[g]enerally prolonged detention beyond the term authorized by law
unlawfully deprives a prisoner of rights protected under the due process clause of the
Fourteenth Amendment." Russell v. Hennepin Cnty., 420 F.3d 841, 846 (8th Cir. 2005).
lt is clear from these cases that the Court must consider both the length of the delay and
the reason for the delay.

ln this case, Horton was transported back to Pulaski County on the morning of the
fifth day after his court appearance. Transporting Horton required him first to be
processed out of Benton County. Second, arrangements needed to be made for
transport personnel and a vehicle. Third, time needed to be allowed for travel from
Benton County to Pulaski County, as well as time to complete the papenivork necessary
to release Horton to the custody of Pulaski County. Fourth, two of the five days at issue

here fell during a weekend Fifth, it is undisputed that Horton was being held at the time

pursuant to the transport order that required Defendants to return him to the custody of

16

Pulaski County. Considering all of these circumstances the Court finds as a matter of
law that holding Horton for five days prior to his transport is insufficient to implicate a
liberty interest

But even if a liberty interest were implicated here, there is no evidence in the
summary judgment record from Which a reasonable juror could conclude the Defendants
acted with deliberate indifference in not transporting Horton back to Pulaski County until
February 14, 2017. A delay this brief would not meet the r“shocks the conscience
standard,” particularly in light of the fact that Horton conceded that he had to be
transported back to be released on bond by Pulaski County.

i\/loreover, if the Court were to assume that a constitutional violation exists,
Defendants would nevertheless be entitled to qualified immunity. From the cases
discussed above, the Court concludes it was not clearly established in February of 2017
that a reasonable officer would know that a five-day delay in returning an inmate pursuant
to a transport order would be shocking to the conscience and therefore violative of the
Due Process Ciause of the Fourteenth Amendment. Defendants are entitled to
summaryjudgment on the wrongful or excessive detention claims brought against them
in their individual capacities

D. Official Capacity Ciaims

To establish official capacity liability on a claim under the Due Process Ciause, a
plaintiff must show both: (1) that the detention shocks the conscience; and (2) that it
Was caused by a county policy or custom evidencing a level of culpability akin to criminal
recklessness, i.e., deliberate indifference. Lund, 427 F.3d at 1127. Horton can prove

neither. As discussed above, no constitutional right is implicated by Horton’s transport,

17

detention, and return to Pulaski County. lVioreover, he has not alleged the existence of
any custom or policy of Benton County in either transporting inmates without proper
authority or in unreasonably delaying the return of inmates brought to Benton County
pursuant to transport orders. He`has`aileged that Benton County failed to comply with
its own rules. However, violations of Benton County’s own written policies do not
establish the existence of a custom or policy that was the moving force behind the alleged
constitutional violation. See, e.g., Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003)
(“[T]here is no federal constitutional liberty interest in having state officers follow state law
or prison officials follow prison regulations.”).

“it is weil settled under [Eighth Circuit] precedents that establishing a violation of
due process as a basis for municipality liability under § 1983 requires plaintiff to show
more than mere negligence or unreasonableness; a plaintiff must point to conduct by the
municipality, or by employees acting with its knowiedge, that shocks the conscience given
the totality of the circumstances.” Lund, 427 F.3d at 1126. Further, Plaintiff must
establish deliberate indifference on the part of the municipality. ld.

Under the totality of the circumstances in this case, no fact finder could reasonably
find that the detention shocks the conscience or that deliberate indifference-the requisite '
level of culpability for municipal liability-has been shown. No official capacity liability
exists.

E. PLRA Physica| injury Requirement

Defendants also argue that Horton’s claims for damages are barred by the physical

injury requirement of the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(e).

Section 1997e(e) provides as follows: "No Federal civil action may be brought by a

18

prisoner confined in jail, prison, or other correctional facility, for mental or emotional injury
suffered while in custody without a prior showing of physical injury."

The provision limits the available damages in the absence of a physical injury but
does not preclude a Plaintiff from pursuing a claim. See Royal' i/. Kautzky, 375 F.3d 720,
723 (8th Cir. 2004) (physica| injury requirement of the PLRA “iimits recovery for mental
or emotional injury in ali federal actions brought by prisoners" but does not bar the
recovery of nominal and punitive damages); See also Pool v. Sebasti'an Cnty., 418 F.3d
934, 942 n.2 (8th Cir. 2005) (Section 1997e(e) presents an issue of damages under the
PLRA). This provision would bar Horton’s claims for anything other than nominal
damages Since none of Horton’s claims survive for triall this point is moot.

l\f. CONCLUS|ON

For the reasons stated, Defendants’ Niotion for Summary Judgment (Doc. 46) is

GRANTED, and the case is DlSNiiSSED WiTH PREJUD|CE. A separatejudgment will

enter. 6)(

iT iS SO ORDERED on this clay of k , 2019.

 

T ¥THY i_.B Ooks
N ED T sDisTRicTJuDGE

19

